Bt the Court :
On the 25th of April, 1868, on complaint made- before a justice of the peace, that Hinton was the father of a bastard child of which Mary J. Dickinson had been delivered, he entered into a recognizance for his appearance at the next term of the court of common pleas of Guernsey county, to answer the complaint and abide the order of the court thereon. At the first term of the court the cause and recognizance were continued until the succeeding term. During this continuance the child died, and at the term following Hinton moved the court to dismiss the suit, on that ground. This motion was overruled and exception taken, and upon trial to a jury Hinton was found guilty as charged in the complaint. A motion for a new -trial having been overruled, Hinton was adjudged the reputed father of the child, and to pay to the mother $150, and to stand committed until that sum and costs be paid or secured. This judgment was affirmed, on error, by the district court. To review this record leave is asked to file a petition in error in this court. Held: There was no error in overruling the motion to dismiss the ju’oceeding, because of the death of the child. The case did not abate by reason of that event. Costs had already accrued in the prosecution, and it might *584well proceed to judgment for that reason. And in addition to that, expenses must have been incurred in giving to the mother the ordinary attentions when she gave birth to the child, and in caring for the child from that time until its death, and then for its burial.

Motion overruled.